Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/8/2022 include amendments to the claims. Claims 1-8 and 10-13 are pending. Claim 9 has been cancelled. Claims 1, 6 and 8 have been amended. 
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Okamura does not teach a plurality of bent parts each of which changes a flow direction of the processing fluid by 90 degrees or more are provided in the flow path, thereby the flow path changes the flow direction by 90 degrees or more by a plurality of times before discharging the processing liquid into the processing space: Okamura et al. teaches a flow path 313, 322, 332 which is capable of receiving the processing fluid from outside and guiding the processing fluid to the processing space 319; wherein a plurality of bent parts  each of which change a flow direction of the processing fluid by 90 degrees or more are provided in the flow path (the direction of the processing fluid is through 313 and then through 322 and finally through 332; as can be seen from figure 2, 313 is disposed orthogonally to 322 and there are a plurality of outlets 332 disposed all along the length of 322 through which the processing fluid passes; this setup therefore requires the processing fluid to pass in a straight direction through 313, and then bend 90 degrees in the interior of 322 so as to reach the outlets 332 that are disposed centrally of 322, and then once again bending 90 degrees in order to exit from the outlets 332 in a final direction that is parallel to the initial direction of the processing fluid as it passed through 313; hence the setup shown in figure 2 requires two 90 degree bends of the processing fluid passing through the fluid supply part 313, 322, 332) thereby the flow path changes the flow direction by 90 degrees or more by a plurality of times before discharging the processing liquid into the processing space 319 (see figures 2-6, paragraphs [0040]-[0050)).
Regarding applicant’s arguments that 322 of Okamura is a cover member and therefore cannot read on a buffer space and there is no teaching of its internal structure: Okamura et al. teaches in figure 2 and paragraphs [0050]-[0053] that reference number 322 is disposed so as to accommodate the passage of processing fluid therethrough, with the processing fluid being fed to 322 through 313 and exiting 322 through the plurality of outlets 332. Hence 322 is taught as having an interior space that is capable of accommodating fluid and is, therefore, also capable of functioning as a buffer space.

Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura et al. (US20180138060).
Regarding claim 1, Okamura et al. teaches a substrate processing apparatus (see abstract), which is capable of processing a surface of a substrate W with a processing fluid in a supercritical state, the substrate processing apparatus comprising: a chamber housing 311 provided therein with a processing space 319 capable of housing the substrate W and a flow path 313, 322, 332 which is capable of receiving the processing fluid from outside and guiding the processing fluid to the processing space 319; and a fluid supply part 51-54 which is capable of pressure-feeding the processing fluid to the flow path 313, 322, 332, wherein a plurality of bent parts  each of which change a flow direction of the processing fluid by 90 degrees or more are provided in the flow path (the direction of the processing fluid is through 313 and then through 322 and finally through 332; as can be seen from figure 2, 313 is disposed orthogonally to 322 and there are a plurality of outlets 332 disposed all along the length of 322 through which the processing fluid passes; this setup therefore requires the processing fluid to pass in a straight direction through 313, and then bend 90 degrees in the interior of 322 so as to reach the outlets 332 that are disposed centrally of 322, and then once again bending 90 degrees in order to exit from the outlets 332 in a final direction that is parallel to the initial direction of the processing fluid as it passed through 313; hence the setup shown in figure 2 requires two 90 degree bends of the processing fluid passing through the fluid supply part 313, 322, 332) thereby the flow path changes the flow direction by 90 degrees or more by a plurality of times before discharging the processing liquid into the processing space 319 (see figures 2-6, paragraphs [0040]-[0050)). 
Regarding claims 2 and 4, Okamura et al. teaches the limitations of claim 1. Okamura et al. also teaches in figures 2-6 and paragraphs [0040]-[0050] that the flow path 313, 322, 332 is provided with a buffer space 322 in which a flow path cross-sectional area is increased (see figure 2) when viewed from an upstream side in the flow direction and provided with at least one of the bent parts (whereby the direction of fluid changes by 90 degrees as it exits 322) further on a downstream side in the flow direction than the buffer space 322, the flow path 313, 322, 332 has an output flow path 332 which connects the bent part which is most downstream in the flow direction to the processing space 319, the flow direction of the processing fluid changes between the buffer space 322 and the output flow path 332, and the output flow path 332 has a cross-sectional shape which is flat in a longitudinal direction being a direction parallel to the surface of the substrate W and which is constant in the flow direction, and the output flow path 332 is connected to the processing space 319 through a discharge port which opens in a slit shape extending in the longitudinal direction and toward the processing space 319 (reads on claim 2); wherein an opening shape and an opening size of the discharge port are identical to a shape and a size of a cross section of the output flow path 332 (reads on claim 4).
Regarding claim 5, Okamura et al. teaches the limitations of claim 2. Okamura et al. also teaches in figures 2-6 and paragraphs [0040]-[0050] that the chamber housing 311 has a first member and second member that combine in a vertical direction to form the processing space 319 therebetween, and the third member 321 is combined to aside of a combined body of the first member and the second member to form the output flow path 332 therebetween.
Regarding claim 7, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] a support tray 316 which supports the substrate W in a horizontal posture and which is capable of being housed in the processing space 319, wherein a recess larger than a planar size of the substrate W is formed on an upper surface of the support tray 316, and the substrate W is capable of being housed in the recess.
Regarding claims 11-12, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] that the substrate W is supported in a horizontal posture in the processing space 319, and the flow path 313, 322, 332 opens on a side of the substrate W toward the processing space 319 (reads on claim 11); wherein the flow direction of the processing fluid flowing from the flow path 313, 322, 332 into the processing space 319 is a horizontal direction (reads on claim 12). 
Regarding claim 13, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] a pipe 63 which connects the fluid supply part 51-54 and the chamber housing 311; and a valve 54c which is inserted in the pipe 63 and which controls a flow of the processing fluid in the pipe 63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US20180138060).
Regarding claim 3, Okamura et al. teaches the limitations of claim 2. Okamura et al. does not explicitly teach that a size of an opening of the discharge port in the longitudinal direction is larger than a diameter of the substrate. However, Okamura et al. teaches in paragraphs [0052] - [0053] that the discharge port is provided so as to carry and direct fluid and may therefore be sized based on the desired flow rate and characteristics. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant invention that the size of the discharge port may be increased so as to allow for a greater flow rate of fluid into the processing space. Furthermore, it has been determined that changes in relative dimensions are obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Moreover, the size of the wafer is a matter of intended use and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It has also been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 10, Okamura et al. teaches the limitations of claim 2. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] that the flow path 313, 322, 332 comprises an input flow path 313 which opens toward the buffer space 322 and allows the processing fluid to flow into the buffer space 322. Okamura et al. does not teach that the flow direction of the processing fluid changes between the input flow path 313 and the buffer space 322. However, Okamura et al. teaches in the above sections that the input flow path 313 is disposed so as to transport fluid from a source 51. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the input flow path may be disposed so as to optimize the transportation of fluid from the source to the processing space. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that anew and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Okamura et al. (US20180138060). Okamura et al. fails to teach/disclose all of the limitations of independent claim 6, including the following limitations: “an upper surface of the second member is provided with a contact surface which contacts a lower surface of the first member and a concave part and a step part which are recessed lower than the contact surface, the step part is adjacent to the concave part and has an upper surface located above an upper surface of the concave part, and a part of the lower surface of the first member that faces the step part forms an upper surface of the output flow path”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711